Citation Nr: 0020300	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-15 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and September 1999 rating 
decisions by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In February 2000 the Board remanded the issue of entitlement 
to service connection for a right knee disorder to the RO for 
additional development.

In March 2000 the veteran perfected an appeal as to the issue 
of entitlement to nonservice-connected disability pension 
benefits. 

The Board notes that the veteran has submitted a notice of 
disagreement as to the issue of entitlement to an increased 
rating for a low back disorder.  The record before the Board 
does not reflect that the RO has issued a statement of the 
case as to this matter; therefore, it is addressed in the 
remand section of this decision.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The issue of entitlement to 
nonservice-connection disability pension benefits is also 
addressed in the remand section of this decision.

The Board notes that the veteran's February 2000 VA Form 9 
includes statements which may be construed as a claim for 
entitlement to a total disability rating based upon 
individual unemployability.  This matter is referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating that his present right knee disorder is due to 
an injury or disease incurred in or aggravated by active 
service or that the disorder is proximately due to a service-
connected disability.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right knee disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records dated in October 1987 show the 
veteran complained of bilateral knee pain after a fall during 
training.  The examiner noted the knees demonstrated a full 
range of motion without difficulty or discomfort.  The 
patella was intact and mobile with no evidence of grinding.  
Clicks were noted at the pre-patellar process with slight 
discomfort upon palpation.  There was no evidence of edema, 
effusion, or ecchymosis.  Drawer signs and McMurray's tests 
were negative.  The diagnosis was tendonitis.  In an August 
1991 report of medical history the veteran reported that he 
twisted his right knee while in boot camp.  In an August 1991 
report of medical examination, the veteran's lower 
extremities were found to be normal.

VA examination in October 1991 revealed pain and tenderness 
about the patella and pain with patellar grinding test to the 
left knee but no right knee pain upon motion.  The examiner 
noted the knees were stable and the cruciate and collateral 
ligaments were intact.  McMurray's, pivot shift, and 
Lachman's signs were negative.  Range of motion for the knees 
was from 0 to 145 degrees with no evidence of pain at the 
extremes of flexion or extension.  There was 1+ crepitus to 
the knee joints.  The diagnoses included chondromalacia 
patella of the left knee.

A VA medical certificate dated in February 1998 show the 
veteran reported his right knee had gone out causing him to 
fall and injure his back.  The examiner noted the veteran 
used a right knee brace and reported a history of chronic 
right knee pain.  

In April 1998 the veteran reported that he had problems with 
his right knee as a result of his compensating for his bad 
left knee.

During VA examination in June 1998 the veteran reported he 
incurred a twisting injury to the left knee during active 
service.  He stated that the knee kept popping out causing 
him to start to fall forward.  The examiner noted the veteran 
used a hinged leather knee brace at all times and that his 
occupation as a meat cutter required that he stand on 
concrete which aggravated his knees.  Range of motion studies 
revealed extension to 0 degrees and flexion to 120 degrees, 
bilaterally.  There was slight anterior posterior cruciate 
ligament instability to the left.  The diagnosis was possible 
joint disease of the knees with loss of function due to pain.  
The examiner noted the diagnosis was not substantiated by x-
ray findings.

VA medical records dated in July 1998 show the veteran 
complained of chronic bilateral knee pain.

In his notice of disagreement the veteran stated his right 
knee disorder was due to his left knee popping and going out 
which resulted in his falling and hitting the right knee.

At his personal hearing in November 1998 the veteran 
testified that in approximately 1993 or 1994 while walking 
toward a store his left knee gave out causing him to fall and 
injure the right knee when it struck the curb.  He stated he 
had difficulty with his employment as a meat cutter because 
the job required that he stand up.  He reported that he did 
not seek medical treatment at the time of the right knee 
injury because he thought it was just bruised but that later 
he sought treatment because the knee kept getting worse.  He 
stated his wife was the only person he knew who witnessed the 
accident.  

During VA examination in September 1999 the veteran 
complained of severe knee pain.  The examiner noted the 
veteran used braces on both knees and had limited painful 
motion when asked to sit or get up from the examining table.  
The diagnoses included arthralgia of the left knee.  It was 
noted that x-rays were normal.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has a present right knee 
disorder due to an injury or disease incurred in or 
aggravated by active service or proximately due to a service-
connected disability.  No medical opinion has been provided 
which relates a present right knee disorder to the veteran's 
service-connected left knee disorder or to the reported 
injury in 1993 or 1994.

The only evidence of a present right knee disorder related to 
a service-connected disability is the veteran's own opinion.  
While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
a right knee disorder.  See 38 U.S.C.A. § 5107(a).

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  The Court has held that absent the submission and 
establishment of a well-grounded claim VA cannot undertake to 
assist in developing facts pertinent to a claim.  Morton v. 
West, 12 Vet. App. 477, 486 (1999).  


ORDER

Entitlement to service connection for a right knee disorder 
is denied as not well grounded.


REMAND

The veteran has submitted a notice of disagreement from an 
August 1999 rating decision as to the issue of entitlement to 
an increased rating for a low back disorder.  The record does 
not indicate that the RO issued the veteran a statement of 
the case as to this matter.  As the appellant filed a timely 
notice of disagreement, the Board's jurisdiction has been 
triggered and the issue must be REMANDED so that the RO can 
issue a statement of the case on the underlying claim.  

In addition, the Board also notes the veteran has perfected 
an appeal as to the issue of entitlement to nonservice-
connected disability pension benefits.  The Board finds that 
the veteran's claim of entitlement to an increased rating for 
a low back disorder is inextricably intertwined with the 
issue on appeal.  It would be premature and prejudicial for 
the Board to consider the issue of entitlement to nonservice-
connected disability pension benefits at this time.

The Court has held that all issues "inextricably 
intertwined" with the issue certified for appeal, should be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of 
entitlement to an increased rating is "inextricably 
intertwined" with the issue currently on appeal, the case 
must be remanded to the RO for appropriate development.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to an increased rating for a low back 
disorder.  The veteran should be apprised 
of his right to submit a substantive 
appeal and to have his claim reviewed by 
the Board.  The RO should allow the 
veteran and his service representative 
the requisite period of time for a 
response.  

2.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
nonservice-connected disability pension 
benefits.  If the RO finds that 
additional VA examinations are necessary 
in order to decide the claim, such 
examinations should be scheduled and 
conducted.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



